MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be
                                                                  Mar 31 2020, 7:23 am
regarded as precedent or cited before any
court except for the purpose of establishing                           CLERK
                                                                   Indiana Supreme Court
                                                                      Court of Appeals
the defense of res judicata, collateral                                 and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT FATHER                            ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Abigail R. Recker
ATTORNEY FOR APPELLANT MOTHER
                                                         Deputy Attorney General
Amy Karozos                                              Indianapolis, Indiana
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         March 31, 2020
of the Parent-Child Relationship                         Court of Appeals Case No.
of M.F. & P.F. (Children) and                            19A-JT-1931
C.B. (Mother) & J.F. (Father);                           Appeal from the Vigo Circuit
C.B. (Mother) and J.F. (Father),                         Court
                                                         The Honorable Sarah K. Mullican,
Appellants-Respondents,
                                                         Judge
        v.                                               The Honorable Daniel Kelly,
                                                         Magistrate
The Indiana Department of                                Trial Court Cause No.
Child Services,                                          84C01-1903-JT-340
                                                         84C01-1903-JT-341
Appellee-Petitioners



May, Judge.
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020             Page 1 of 35
[1]   C.B. (“Mother”) and J.F. (“Father”) (collectively, “Parents”) appeal the

      involuntary termination of their parental rights to M.F. and P.F. (collectively,

      “Children”). We consider four issues raised by the parties:


              1. Whether the Department of Child Services presented
                 sufficient evidence to support some of the trial court’s
                 findings;


              2. Whether the trial court’s findings support its conclusions that
                 the conditions under which Children were removed from
                 Parents’ care would not be remedied or the continuation of
                 the parent-children relationships poses a threat to Children’s
                 well-being;


              3. Whether the involuntary termination of Father’s parental
                 rights to Children was in Children’s best interests; and


              4. Whether the trial court erred when it took judicial notice of
                 the contents of the records in previous CHINS and
                 termination of parental rights cases involving Children and
                 their older siblings.


      We affirm.



                            Facts and Procedural History
[2]   Parents are the biological parents of M.F. and P.F., born September 7, 2016,

      and September 29, 2017, respectively. Parents’ rights to their six other children,

      Je.F. Jr., Jay.F., Jar.F., C.F., Ky.F., and Ke.F. (collectively, “Older Siblings”)

      were involuntary terminated in prior proceedings. Parents have a lengthy


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 2 of 35
      history with the Department of Child Services (“DCS”) that stretches back to

      1999 and includes at least fourteen substantiations of neglect or abuse.


[3]   In October 2015, Older Siblings were adjudicated as Children in Need of

      Services (CHINS) based on abuse and neglect in the home. Older Siblings

      remained in the home until they were placed in foster care on January 11, 2016,

      when Mother’s adult child, B.F., reported that one of the Older Siblings had

      “sustained suspicious injuries.” (DCS App. Vol. II at 19.) Older Siblings were

      returned to Parents for a trial home visit on January 26, 2017, where they

      joined M.F., who had recently been born.


[4]   On May 2, 2017, DCS received a report that Father had hit Older Sibling Ja.F.

      and the child had a cut under his eye. On May 9, 2017, DCS received a report

      that Older Sibling C.F. had two black eyes and swelling on her face. On May

      12, 2017, DCS received a report that C.F. also had a boil on her buttocks that

      was determined to be MRSA and a handprint mark on top of it. Based thereon,

      on May 12, 2017, DCS removed Older Siblings and M.F. from the home based

      on physical abuse allegedly perpetrated by Father.


[5]   On May 16, 2017, DCS filed a petition alleging M.F. was a CHINS based on

      the physical abuse of his siblings. On September 12, 2017, the trial court held a

      factfinding hearing and adjudicated M.F. as a CHINS based on the multiple

      incidents of physical abuse involving Older Siblings, Parents’ significant history

      with DCS, and Parents’ lack of participation in services in the CHINS case

      involving Older Siblings. On October 10, 2017, the trial court held a


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 3 of 35
      dispositional hearing regarding M.F. and on October 25, 2017, issued its

      dispositional order requiring Parents to engage in services including parenting

      assessments, random drug screens, psychological evaluations and counseling,

      domestic violence assessments, and visits with M.F.


[6]   On September 29, 2017, P.F. was born. On October 2, 2017, P.F. was removed

      from Parents’ care based on the earlier incidents of abuse involving Older

      Siblings and the hospital staff’s report of a lack of interaction between Parents

      and P.F. DCS filed a petition alleging P.F. was a CHINS on October 3, 2017.

      The trial court held a factfinding hearing regarding P.F. on April 24, 2018, and

      adjudicated P.F. as a CHINS on April 28, 2018, based on the earlier incidents

      of abuse involving Older Siblings and Parents’ lack of participation in services

      in the CHINS cases involving Older Siblings. The trial court held a

      dispositional hearing on May 22, 2018, and entered its dispositional decree on

      June 1, 2018, which ordered Parents to participate in the same services ordered

      in the dispositional decree concerning M.F., as well as meeting with medical

      and psychiatric personnel and taking all medications as prescribed. 1


[7]   Parents completed psychological evaluations, but neither followed through with

      the recommended treatment. Mother was diagnosed with major depressive

      disorder and mild intellectual disability. Father was diagnosed with adjustment




      1
       On August 8, 2018, the trial court terminated Parents’ parental rights to Older Siblings. Parents appealed,
      and we affirmed on May 15, 2019. B.F. v. Ind. Dept. of Child Servs., 18A-JT-1967, 2019 WL 1217791 (Ind. Ct.
      App. 2019), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020                  Page 4 of 35
      disorder, ADHD, and social anxiety disorder. Home-based counseling and

      supervised visitation were provided by the same service provider who had

      interacted with Parents in the Older Siblings CHINS proceedings. Parents had

      weekly supervised visits with Children and were provided extended visits with

      P.F. due to her young age. Parents asked that the extended visits with P.F. be

      reduced because the extra time with P.F. was “entirely too long.” (TPR 2 Tr.

      Vol. II at 13.)


[8]   Parents did not progress past supervised visits with Children. Parents were

      offered the opportunity for unsupervised visits contingent on Father’s increased

      engagement and interaction with Children, but Father refused to engage with

      Children, especially P.F. Mother interacted well with the Children, but her

      progress with parenting skills was not consistent. Parents attended most visits,

      however, starting in November 2018, Mother missed nineteen visits and Father

      missed seventeen visits. Children’s foster mother reported that P.F. would get

      “really anxious” after visits with Parents. (Id. at 73.) Foster mother also

      reported that M.F. would always need “more prompting” to engage in potty

      training following visits with Parents. (Id.)


[9]   Parents’ involvement in case management was “sparse.” (Id. at 35.) Parents

      attended only one case management meeting after August 2018, when their

      parental rights to Older Siblings were terminated. Parents refused further case



      2
        The Court Reporter filed two transcripts, one for the initial hearing in this case (“Initial Hearing Tr.”) and
      one for the factfinding hearing in this case (“TPR Tr.”).

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020                      Page 5 of 35
       management meetings and told the service provider “they felt like they didn’t

       need any further help[.]” (Id.) The service provider attempted to provide the

       case management during visitation.


[10]   From September 2018 to January 2019, Parents attended therapy to help them

       process the grief associated with losing their parental rights to Older Siblings

       and to assist with other coping skills. Parents attended eleven out of fifteen

       sessions. The therapist reported that Parents’ “[p]rogress was very limited . . .

       [and] they did not really learn a lot of new coping skills but they did a lot of

       venting of frustrations.” (Id. at 39.) The therapist testified that “most of the

       sessions focused on [Parents’] complaints about providers, DCS, the case in

       general and not a lot of focus on what they could do different. [sic] How they

       could make some changes.” (Id. at 41.) Therapy was terminated in January

       2019 because Parents “did not feel they needed therapy at the time” but DCS

       left the referral open “if they felt they wanted to pursue it later[.]” (Id. at 42.)


[11]   The DCS Family Case Manager held regular team meetings. Father stopped

       attending team meetings in November 2018. Mother told the Family Case

       Manager that


               she was not real interested in the two little ones because she did
               not really know them that well and that really she wanted the
               bigger kids and not the little ones because she was around them
               more and had made some reference to that they were, the
               children in general, were, were like puppies and if she couldn’t
               have one of them she didn’t want any of them.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 6 of 35
       (Id. at 14.) On March 19, 2019, DCS filed petitions for the involuntary

       termination of Parents’ parental rights to Children. The trial court held a

       factfinding hearing on the petitions on July 15, 2019, and issued an order

       terminating Parents’ parental rights to Children on July 22, 2019.



                                  Discussion and Decision
[12]   We review termination of parental rights with great deference. In re K.S., 750
N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge

       the credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied. Instead, we consider only the evidence and reasonable

       inferences most favorable to the judgment. Id. In deference to the juvenile

       court’s unique position to assess the evidence, we will set aside a judgment

       terminating a parent-child relationship only if it is clearly erroneous. In re L.S.,

       717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied, cert. denied 534 U.S.
1161 (2002).


[13]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A juvenile court

       must subordinate the interests of the parents to those of the child, however,

       when evaluating the circumstances surrounding a termination. In re K.S., 750
N.E.2d at 837. The right to raise one’s own child should not be terminated

       solely because there is a better home available for the child, id., but parental



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 7 of 35
       rights may be terminated when a parent is unable or unwilling to meet his or

       her parental responsibilities. Id. at 836.


[14]   To terminate a parent-child relationship in Indiana, DCS must allege and

       prove:


                (A)     that one (1) of the following is true:
                        (i)    The child has been removed from the parent for at
                               least six (6) months under a dispositional decree.
                        (ii)   A court has entered a finding under IC 31-34-21-5.6
                               that reasonable efforts for family preservation or
                               reunification are not required, including a
                               description of the court’s finding, the date of the
                               finding, and the manner in which the finding was
                               made.
                        (iii) The child has been removed from the parent and
                               has been under the supervision of a county office of
                               family and children or probation department for at
                               least fifteen (15) months of the most recent twenty-
                               two (22) months, beginning with the date the child
                               is removed from the home as a result of the child
                               being alleged to be a child in need of services or a
                               delinquent child;
                (B)     that one (1) of the following is true:
                        (i)    There is a reasonable probability that the conditions
                               that resulted in the child’s removal or the reasons
                               for placement outside the home of the parents will
                               not be remedied.
                        (ii)   There is a reasonable probability that the
                               continuation of the parent-child relationship poses a
                               threat to the well-being of the child.
                        (iii) The child has, on two (2) separate occasions, been
                               adjudicated a child in need of services;
                (C)     that termination is in the best interests of the child; and
                (D)     that there is a satisfactory plan for the care and treatment
                        of the child.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 8 of 35
       Ind. Code § 31-35-2-4(b)(2). DCS must provide clear and convincing proof of

       these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g denied.

       “[I]f the State fails to prove any one of these statutory elements, then it is not

       entitled to a judgment terminating parental rights.” Id. at 1261. Because

       parents have a constitutionally protected right to establish a home and raise

       their children, the State “must strictly comply with the statute terminating

       parental rights.” Platz v. Elkhart Cty. Dep’t of Pub. Welfare, 631 N.E.2d 16, 18

       (Ind. Ct. App. 1994).


                                       1. Challenged Findings
[15]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

       evidence supports the findings and whether the findings support the judgment.
Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


       a. Finding 2(f)(1) and 2(f)(21) Regarding Money Spent on Reunification


[16]   Parents challenge Finding 2(f)(1), which states, in part: “To-date, DCS has

       spent over Four Hundred Thousand Dollars ($400,000) in reunification

       services.” (Appellants’ Joint App. Vol. II at 65.) Mother also challenges a

       portion of Finding 2(f)(21), which relatedly states in part: “At the termination

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 9 of 35
       hearing, the DCS attorney asked the current FCM about the extensive services

       that have been provided to this family, totaling in excess of Four Hundred

       Thousand Dollars ($400,000.00).” (Id. at 73.) Parents argue the findings

       referencing the amount allegedly spent to reunify the family is clearly

       erroneous, as it seems to “fault [P]arents for the amount of money spent by the

       [S]tate on a family when an affluent family would not be facing the same

       consequence.” (Mother’s Br. at 21.)


[17]   In In re Br.L.P., 91 N.E.3d 625 (Ind. Ct. App. 2018), our court spoke

       unfavorably of DCS’s assertion that a father, who was on probation and

       attempting to secure stable employment in Georgia, should easily be able to

       afford a plane ticket from Georgia to Indiana to participate in visitation with his

       child. Id. at 632. In that case, the father “ha[d] done everything within his

       power to remedy the mistakes of the past and forge a bond with [his child].” Id.

       at 633. Based on that and other factors, our court reversed the termination of

       father’s parental rights to his child. Id. at 634.


[18]   While we agree that, like in In re Br.L.P., the trial court’s statement regarding

       the amount of money DCS has spent on reunification of this family is in poor

       taste and is not relevant to the factors for the involuntary termination of

       parental rights, the finding does not necessitate reversal in this case. Here,

       unlike in In re Br.L.P., Parents have made very little progress in services and

       have done virtually nothing to remedy the situation that precipitated Children’s

       removal. Thus, we conclude the finding was superfluous, and, again, while

       malapropos, not a reason for reversal. See Lasater v. Lasater, 809 N.E.2d 380,

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 10 of 35
       397 (Ind. Ct. App. 2004) (“To the extent that the judgment is based on

       erroneous findings, those findings are superfluous and are not fatal to the

       judgment if the remaining valid findings and conclusions support the

       judgment.”).


                                               b. Finding 2(f)(6)


[19]   Parents challenge a portion of Finding 2(f)(6), which states: “The CHINS case

       on [M.F.] was dismissed on March 3, 2017[.]” (Appellants’ Joint App. Vol. II

       at 71.) Parents argue the record is devoid of any information regarding a

       CHINS case involving M.F. prior to the CHINS adjudication which ultimately

       led to the termination proceedings we review here. The State agreed.

       However, this error is not a reason for reversal, because Parents do not

       challenge the rest of the finding, which outlines the events which led up to

       M.F.’s adjudication as a CHINS in this proceeding. Thus, the erroneous

       portion of this finding which states, “CHINS case on [M.F.] was dismissed on

       March 3, 2017” is superfluous and not reason for reversal. See S.M. v. Elkhart

       Cty. Ofc. of Family & Children, 706 N.E.2d 596, 598 (Ind. Ct. App. 1999) (“When

       a trial judge makes an erroneous fact finding that is superfluous to the

       judgement the error does not warrant reversal.”).


                                               c. Finding 2(f)(9)


[20]   Mother challenges Finding 2(f)(9), which states:


               Father generally came to supervised visits and case management
               sessions, which Mother missed a number of both, citing

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 11 of 35
               employment conflicts, though DCS worked around Mother’s
               schedule whenever she informed them of it. Between July 3,
               2018 and the end of November of that year, Mother worked at
               least six different jobs, requiring DCS to constantly change visit
               times and disrupt the [C]hildren’s schedules.


       (Appellants’ Joint App. Vol. II at 72.) Mother argues the evidence presented

       does not support this finding because she claims the evidence “showed that

       DCS worked about Mother’s schedule only minimally.” (Mother’s Br. at 25.)


[21]   However, Family Case Manager William Welch testified at the factfinding

       hearing:


               [Welch]:      . . . There were, she did miss more visits due to the
               fact that she had claimed she was frequently working. There
               were frequent job changes. So, there were a lot of times when
               she was unable or would not be able to attend. That went along
               with the case management. Typically, if [Mother] couldn’t
               attend case management or therapy, [Father] would not attend
               those sessions either. So, there was [sic] a lot more misses for
               [Mother].


               [State]:         Did the department try to accommodate her work
               schedule?


               [Welch]:      They did. The visitations [sic] schedules were
               changed a couple of different times to the point that eventually it
               got to where it was just not productive to continue to change the
               routine for the [C]hildren because of the constant job changes. I
               believe during my extent [sic] on the case there were five different
               jobs. Correction, six different jobs that [Mother] had been
               involved with from July 3rd through the end of November.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 12 of 35
       (TPR Tr. Vol. II at 11-12.) Mother’s argument is an invitation for us to

       reweigh the evidence and judge the credibility of witnesses, which we cannot

       do. See In re D.D., 804 N.E.2d at 265 (appellate court cannot reweigh evidence

       or judge the credibility of witnesses).


               2. Reasonable Probability Conditions Not Remedied
[22]   The juvenile court must judge parents’ fitness to care for their children at the

       time of the termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App.

       2010). Evidence of a parent’s pattern of unwillingness or lack of commitment

       to address parenting issues and to cooperate with services “demonstrates the

       requisite reasonable probability” that the conditions will not change. Lang v.

       Starke Cty. OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied.


[23]   The trial court made several unchallenged findings regarding Parents’ lack of

       progress to remedy the conditions under which Children were removed from

       their care, including:


               f. There is a reasonable probability that the conditions which
               resulted in the removal of the [C]hildren from their [P]arents will
               not be remedied . . .


                        1. The family has a lengthy history of substantiations,
                        including more than twenty separate substantiations, and a
                        number of prior involuntary terminations. . . .
                        Unfortunately, the evidence indicates that the
                        circumstances that prevent reunification have only been
                        marginally ameliorated and that the [P]arents are still
                        unable to provide a safe home and to meet their
                        [C]hildren’s basic needs.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 13 of 35
                 2. The prior substantiations and issues included physical
                 abuse of [Older Siblings], sexual molestation by a parent of
                 [Mother’s] other children, medical neglect, lack of verbal
                 stimulation by [Father], resulting in the [C]hildren failing
                 to develop speech skills, poor hygiene, lack of supervision,
                 domestic violence in front of the [C]children, lack of
                 intellectual capacity to parent, and on and on.


                                                  *****


                 6. . . . DCS quickly received the following succession of
                 reports of physical abuse:


                     • On May 2, 2017, DCS received a report alleged that
                       [Ja.F.], age six, was a victim of physical abuse, with
                       the perpetrator being [Father]. [Ja.F.] had a cut
                       under his eye.


                     • On May 9, 2017, DCS received a report alleging
                       that [C.F.], age 5, was the victim of physical abuse.
                       She reportedly had two black eyes and swelling on
                       her face which was confirmed by DCS.


                     • On May 12, 207 [sic], DCS received a report
                       alleging that [C.F], age five, was the victim of
                       physical abuse. The child had a boil on her buttocks
                       that appeared to have a handprint mark on top of it.


                 At this time, all of the children who were in the home were
                 removed, including [M.F.], and new CHINS proceedings
                 were initiated. While those cases were pending with all
                 children removed from the home, [P.F.] was born on
                 September 29, 2017. DCS received a report on October 1,
                 2017, alleging [P.F.] to be a victim of neglect. There were

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 14 of 35
                 nine other children that had been removed due to concerns
                 of domestic violence, medical neglect of the children and
                 physical abuse. The report stated that the older children
                 had special needs which were being neglected by the
                 parents.


                 7. The [Family Case Manager, herein after “FCM”] went
                 to the hospital to investigate this report. She observed that
                 the baby, [P.F.], was in the crib in the hospital room and
                 that neither parent interacted with her while the FCM was
                 present, even when the baby began to make noises and
                 move around in the crib.


                 8. Father initially showed up for most court-ordered
                 services, but was not usually engaged in the services. He
                 stopped attending team meetings. The parties have had
                 numerous ups and downs in their relationship, including a
                 series of break-ups and reconciliations. DCS instituted
                 couples therapy, but those typically degenerated into the
                 parties venting about the termination proceedings that
                 were filed, and eventually granted, with regard to [Older
                 Siblings].


                                                  *****


                 10. Father would rarely speak or engage with the
                 [C]hildren. He would occasionally interact minimally
                 with [M.F.], while ignoring [P.F.] altogether.


                 11. A team meeting was held on July 30, 2018, with
                 regard to [Children]. Despite termination proceedings
                 involving [Older Siblings], [P]arents were insistent upon
                 decreasing visits with [P.F.] from 3 ½ hours to 2 hours
                 each. The FCM noted that the [P]arents seemed less
                 invested in these [C]hildren than the ones for whom

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 15 of 35
                 termination was granted. When DCS met with Mother
                 about a goodbye visit with [Older Siblings], she mentioned
                 that she wasn’t really interested in the two little children -
                 [Children], because she didn’t know them as well. She
                 remarked that if she could not have all of her children, she
                 didn’t want any of them.


                 12. Mother advised DCS that she was unable to keep the
                 visits scheduled for Friday because of a lack of
                 transportation. The FCM pointed out that they had given
                 her bus passes and the visits only required a walk of two
                 blocks.


                 13. When Father visited [Children] in supervised visits,
                 the supervisors typically described the visits as
                 “destructive/limited,” with no affection or verbal
                 interaction displayed.


                 14. During the time that DCS was providing reunification
                 services for [Children], [P]arents frequently commented
                 that they did not need services and that the services were
                 “worthless.”


                                                  *****


                 16. The evidence indicated that if the [C]hildren were
                 returned to their [P]arents’ home, they would likely be
                 exposed to the dangers of physical abuse, neglect, ongoing
                 domestic violence, and [P]arents with mental and
                 psychological issues that prevent them from meeting their
                 basic needs.


                 17. A service provider has been providing home-based
                 case management to teach parenting skills, childhood

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 16 of 35
                 development, bonding, discipline, budgeting and
                 organization. She also supervises visits. Although there
                 was some progress noted by Mother, there was no progress
                 with [Father], who would generally not even speak to the
                 [C]hildren when prompted. [Mother] would show some
                 progress in areas that were being addressed in case
                 management sessions, but would rarely carry out those
                 skills beyond the next couple of visits before regressing
                 again. She struggled with consistency in discipline and
                 redirection and in implementing basic parenting skills.
                 The case manager would try to convey lessons in a variety
                 of ways, including by writing down instructions,
                 discussing them, drawing pictures and modeling.


                 18. Therapy was set up for the [P]arents to learn coping
                 skills and to deal with the grief of the termination of their
                 rights to [Older Siblings]. The [P]arents only attended
                 about 75% of their therapy sessions, which were closed out
                 when the [P]arents told the therapist they didn’t need
                 therapy. The therapist testified that she made “very
                 minimal, if any progress” in getting the [P]arents to focus
                 on [Children] rather than obsessing on the ones for which
                 termination had already been granted.


                 19. A case manager from Raintree Consulting took over
                 supervision of visits beginning in November 2018. During
                 those twice per week visits, Mother missed 19 visits. She
                 interacted with the [C]hildren reasonably well during the
                 visits she attended. Father was observed interacting
                 slightly with [M.F.], while ignoring [P.F.], refusing to even
                 greet her at the beginning and end of visits. This
                 consultant saw no improvement in parenting skills during
                 her time on the case.


                 20. A family team meeting was held on January 14, 2019,
                 at which the [P]arents informed DCS that they saw no
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 17 of 35
                 need to engage in services, and since that time have
                 engaged in no services other than supervised visits.


                 21. At the termination hearing, the DCS attorney asked
                 the current FCM about the extensive services that have
                 been provided to this family . . . . Despite the
                 Department’s diligent efforts to afford reunification
                 services following involuntary terminations, each of the
                 “CHINS circumstance” set forth in the court’s order of
                 October 5, 2017, finding the [C]hildren to be CHINS were
                 still present, nearly two years later, including the
                 following:


                         a. Mother and Father have participated in, but not
                         engaged or implemented the skills learned in these
                         services.


                         b. Mother and Father display a lack of parenting
                         skills that is accentuated by Father’s lack of
                         engagement.


                         c. This lack of parenting skills creates safety and
                         behavioral concerns in the [C]hildren, and
                         specifically, [contributes] to the developmental
                         issues.


                         d. The [Children’s] physical and mental condition
                         is impaired by Mother and Father failing to supply
                         adequate supervision stemming from overall
                         neglect.


(Appellants’ Joint App. Vol. II at 65-74.) Parents do not challenge these

findings, and thus they stand proven. See Madlem v. Arko, 592 N.E.2d 686, 687


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 18 of 35
       (Ind. 1992) (“Because Madlem does not challenge the findings of the trial court,

       they must be accepted as correct.”).


[24]   Mother argues simply that the trial court’s findings do not support its

       conclusion that the conditions under which Children were removed from her

       care would not be remedied. As indicated in the unchallenged findings supra,

       there is an overwhelming amount of evidence that Mother did not engage in

       services; when she did engage in services, she did not implement any of the

       skills taught; and eventually declined services. Mother would not address

       Father’s treatment of Children and the couple did not progress in couples’

       therapy. Thus, we conclude that the trial court’s unchallenged findings support

       its conclusion that the conditions under which Children were removed from

       Parents’ care would not be remedied. See Lang, 861 N.E.2d at 373 (affirming

       termination of father’s parental rights to his children based on father’s lack of

       cooperation in services ordered to address his unreasonable corporal

       punishment of children).


[25]   Father argues DCS did not present evidence regarding his ability to parent at

       the time of the termination hearing, however, there are a plethora of findings

       that illustrate the Father’s pattern of behavior and unwillingness to properly

       parent Children or engage in services to assist him in doing so. Father contends

       that, had he been given an opportunity to parent Children, he would have done

       so appropriately. There is no evidence to support his statement, and the “trial

       court need not wait until a child is irreversibly harmed such that his physical,

       mental, and social development is permanently impaired before terminating the

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 19 of 35
       parent-child relationship.” McBride v. Monroe Cty. Ofc. of Family & Children, 798

       NE.2d 185, 199 (Ind. Ct. App. 2003). 3


                                       3. Children’s Best Interests
[26]   In determining what is in Children’s best interests, a trial court is required to

       look beyond the factors identified by DCS and consider the totality of the

       evidence. In re A.K., 924 N.E.2d 212, 223 (Ind. Ct. App. 2010), trans. dismissed.

       A parent’s historical inability to provide a suitable environment, along with the

       parent’s current inability to do so, supports finding termination of parental

       rights is in the best interests of the child. In re A.L.H., 774 N.E.2d 896, 900

       (Ind. Ct. App. 2002). The recommendations of a DCS case manager and court-

       appointed advocate to terminate parental rights, in addition to evidence that

       conditions resulting in removal will not be remedied, are sufficient to show by

       clear and convincing evidence that termination is in Children’s best interests. In

       re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009).


[27]   Mother does not make an argument regarding Children’s best interests. Father

       argues termination of his parental rights is not in Children’s best interests




       3
        Parents also allege the trial court’s findings do not support its conclusion that the continuation of the parent-
       children relationships posed a threat to Children’s well-being. Because we hold the trial court’s findings
       supported its conclusion that the conditions under which Children were removed from Parents’ care would
       not be remedied, we need not consider Parents’ argument regarding whether the continuation of the parent-
       children relationships poses a risk to the Children’s well-being. See In re L.S., 717 N.E.2d 204, 209 (Ind. Ct.
       App. 1999) (because Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, the court need find
       only one requirement to terminate parental rights), reh’g denied, trans. denied, cert. denied 534 U.S. 1161 (2002).



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020                      Page 20 of 35
       because the limitations in DCS services did not give him an opportunity to

       properly bond with his Children, specifically because “Father was only

       permitted to visit with P.F. twice per week in a small office while being

       supervised. The conditions were less than ideal to establish a bond.” (Father’s

       Br. at 24.) However, any deficiencies in services as part of the CHINS

       proceedings is not a basis to attack a termination order. In re J.W., Jr., 27
N.E.3d 1185, 1190 (Ind. Ct. App. 2015), trans. denied. Furthermore, when the

       findings indicate Father did not even acknowledge P.F.’s existence when

       provided with an opportunity to establish a bond with her, we find his

       argument about needing additional opportunities to be disingenuous.


[28]   The FCM testified she believed that placement with Children’s foster parents

       should continue and answered in the affirmative when asked if Parents’

       parental rights should be terminated. In a report from February 21, 2019, the

       CASA stated that “[i]t would be in the [C]hildren’s best interest[s] for the DCS

       to start the termination of parental rights process.” (Ex. Vol. I at 218.) These

       statements and the findings discussed in this opinion support the trial court’s

       conclusion that termination of Father’s parental rights would be in Children’s

       best interest. See In re T.F., 743 N.E.2d 766, 776 (Ind. Ct. App. 2001)

       (testimony of guardian ad litem and caseworker sufficient to support trial

       court’s findings and conclusion that termination was in child’s best interests),

       trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 21 of 35
                                4. Due Process – Judicial Notice
[29]   In a termination of parental rights proceeding, parents have certain due process

       rights:


                 When a State seeks to terminate the parent-child relationship, it
                 must do so in a manner that meets the requirements of the due
                 process clause. Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388,
                 71 L. Ed. 2d 599 (1982). Although due process has never been
                 precisely defined, the phrase embodies a requirement of
                 “fundamental fairness.” E.P. v. Marion County Office of Family &
                 Children, 653 N.E.2d 1026, 1031 (Ind. Ct. App. 1995) (quoting
                 Lassiter v. Dep’t of Social Servs., 452 U.S. 18, 26, 101 S. Ct. 2153,
                 68 L. Ed. 2d 640 (1981).


       J.T. v. Marion Cty. Office of Family & Children, 740 N.E.2d 1261, 1264 (Ind. Ct.

       App. 2000), reh’g denied, trans. denied, abrogated on other grounds by Baker v. Marion

       Cty. Office of Family & Children, 810 N.E.2d 1035, 1041 (Ind. 2004) (abrogation

       based on underperformance of counsel). Parents argue the trial court violated

       their due process rights by taking judicial notice of the contents of the records in

       CHINS and termination cases involving Older Siblings.


                                            a. Standard of Review

[30]   We review the trial court’s decision to take judicial notice of information for an

       abuse of discretion. Horton v. State, 51 N.E.3d 1154, 1157 (Ind. 2016). The

       conditions under which a trial court can take judicial notice is governed by

       Indiana Evidence Rule 201 which states, in relevant part:


                 (a) Kinds of Facts That May Be Judicially Noticed. The court
                 may judicially notice:
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 22 of 35
                 (1) a fact that:


                         (A) is not subject to reasonable dispute because it is
                         generally known within the trial court’s territorial
                         jurisdiction, or


                         (B) can be accurately and readily determined from
                         sources whose accuracy cannot reasonably be
                         questioned.


                 (2) the existence of:


                         (A) published regulations of governmental agencies;


                         (B) ordinances of municipalities; or


                         (C) records of a court of this state.


                                              *****


        (c) Taking Notice. The court:


                 (1) may take judicial notice on its own; or


                 (2) must take judicial notice if a party requests it and the
                 court is supplied with the necessary information.


        (d) Timing. The court may take judicial notice at any stage of
        the proceeding.


(emphasis in original).


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 23 of 35
[31]   “For years, [Evidence] Rule 201 did not permit a trial court to take judicial

       notice of court records, even if they were ‘its own records in another case

       previously before the court on a related subject with related parties.’” Horton,
51 N.E.3d at 1157 (quoting Gray v. State, 871 N.E.2d 408, 413 (Ind. Ct. App.

       2007), trans. denied.) However, in 2010, our Indiana Supreme Court amended

       Indiana Evidence Rule 201 to the version active during the time period relevant

       to this case, which permits courts to take judicial notice of the records of a court

       of this state. Id. at 1160. Parents do not dispute that the trial court could take

       judicial notice of the existence of records in the involuntary termination of

       parental rights cases involving Older Siblings; instead, Parents argue the trial

       court was not permitted to take judicial notice of the facts in those records.


                   b. Findings from Prior CHINS and Termination Adjudications

[32]   During the termination fact-finding hearing, the State asked the trial court to

       take judicial notice of the CHINS and termination orders involving Older

       Siblings. Parents did not object to the court taking judicial notice of these

       items. These challenged findings encompass Finding 2(f)(3):


               3. The court was asked in these proceedings to take judicial
               notice of the CHINS and TPR cases of the [P]arents’ older
               children.


               Among the findings in those prior involuntary terminations were
               the following:


                        a. Mother’s intellectual functioning is very low . . .
                        Mother’s longtime boyfriend ([Father]) and father of the

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 24 of 35
                 younger children . . . has evidently established a pattern of
                 extremely inadequate verbal communication, both with
                 Mother, the children, service providers and the world.
                 This results in far too little verbal stimulation by the
                 numerous children’s primary caregiver, who generally
                 cares for all of the kids when Mother works to support the
                 family. In addition, the evidence unmistakably points to
                 [Father] having serious and persistent anger control issues.
                 [Mother’s] adult daughter testified credibly that all of the
                 children were subjected to physical abuse by [Father] and
                 that physical abuse of the children and domestic violence
                 occurred in the home on a virtually daily basis over a
                 period of years.
                 [TPR order of 8-7-2018 in Cause No. 84C01-1710-JT-
                 1441].


                 b. Further complicating the anger control, physical abuse
                 and domestic violence problems is the fact that, even after
                 working with service providers inside the home and out for
                 three years, Mother, [Father], [and] [Father’s]
                 grandmother all remain in complete denial about these
                 obvious and serious issues, rendering a remediation of
                 those problems all but impossible.
                 [TPR order of 8-7-2018 in Cause No. 84C01-1710-JT-
                 1441].


                 c. Finally, the condition of all of the children before
                 removal compared to their present levels of functioning
                 presents an almost unbelievable contrast.
                 [TPR order of 8-7-2018 in Cause No. 84C01-1710-JT-
                 1441].


                 d. Despite a number of services being in place following
                 the dispositional order, the Department continued to
                 receive a number of reports of physical abuse and domestic
                 violence in the home. In one such report, [Je.F. Jr.] was
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 25 of 35
                 observed to have a large “goose egg” bump on his head.
                 While Mother claimed that the injury occurred when
                 [Je.F. Jr.] and a brother were “roughhousing,” the other
                 children reported to DCS that they saw [Father] throw
                 [Je.F. Jr.] into a dresser.
                 [TPR order of 8-8-2018 in Cause Nos. 84C01-1710-JT-
                 1442 through 1447].


                 e. On May 12, 2017, all children were again removed
                 when new reports were received. [C.F.], who previously
                 had a suspicious black eye that was already being
                 investigated, now had marks on her buttocks consistent
                 with physical abuse. At this time, the children disclosed
                 that [Father] beats the younger children “because they will
                 not listen.”
                 [TPR order of 8-8-2017 in Cause Nos. 84C01-1710-JT-
                 1442 through 1447].


                 f. Throughout the life of the Child In Need of Services
                 proceedings, there has been a pattern whereby Mother
                 engages in services and is largely compliant, but fails to
                 implement that which she has been taught through
                 services. Through testing that was done as part of a
                 psychological evaluation, DCS determined that Mother’s
                 intellectual functioning is extremely limited. Her IQ score
                 of 63 on the Wechsler Adult Intelligence Scale, Fourth
                 Edition (WAIS-IV) places [Mother] in the “extremely low
                 range” of intellectual functioning for her age. Psychologist
                 Dr. Leah Powell found these results to be an accurate
                 reflection of Mother’s current level of cognitive
                 functioning. Dr. Powell also found that Mother appeared
                 to be sad most of the time. She reported feeling generally
                 unlucky. She also felt a need to “protect” her children,
                 rather than allowing them the independence necessary to
                 become autonomous.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 26 of 35
                 [TPR order of 8-8-2018 in Cause Nos. 84C01-1710-JT-
                 1442 through 1447].


                 g. When DCS became involved with the family in 2015,
                 all of the children six years old and under were still in
                 diapers and were non-verbal. The court concludes from
                 the evidence that the children’s inability to speak was the
                 result of a combination of untreated hearing loss, cognitive
                 impairment and lack of verbal and intellectual stimulation
                 in the home. When Mother worked outside of the home,
                 [Father] was a primary caregiver for all of the children.
                 He was described by virtually every witness who interacted
                 with him as extremely quiet and frequently sullen. Poor
                 anger management also appears to be a strong aspect of his
                 personality, as he would frequently abuse Mother and
                 various children in the home. Whether it was due to
                 Mother’s own limited intellectual functioning, a
                 consequence of being a victim of abuse, her dependence
                 upon his help with the children or a combination of these
                 factors, Mother refused to leave [Father], and by the time
                 of the termination hearing was denying that he was
                 abusive to her or the children, claiming that DCS put the
                 notion of abuse in the children’s heads. Therefore, in
                 addition to concerns about her cognitive functioning
                 making it difficult to parent a large number of children in
                 the home and to deal effectively with the children’s
                 numerous medical and educational needs, the evidence
                 indicates that Mother cannot keep the children safe from
                 physical abuse and domestic violence.
                 [TPR order of 8-8-2018 in Cause Nos. 84D01-1710-JT-
                 1442 through 1447].


                 h. Despite the continuing threat that [Father’s] presence in
                 the home posed to all of the children, [Father] was
                 generally non-communicative, non-participatory in
                 services, and quick to angry outbursts. [Father] refused to

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 27 of 35
                  talk to DCS case managers, telling at least one of them
                  that they needed to communicate to him through
                  [Mother]. In family team meetings, both parents would
                  often get so angry that DCS was unable to conduct the
                  meeting.
                  [TPR order of 8-8-2018 in Cause Nos. 84C01-1710-[JT]-
                  1442 through 1447].


                  11. [sic 4] Mother would often show up to supervised visits
                  crying, having been in a fight with [Father]. Their poor
                  relationship, characterized by frequent arguing and
                  physical altercations, remained a significant obstacle to
                  reunification throughout the duration of the case. When
                  the kids were home on a trial home visit, the children saw
                  [Father] grab Mother by the shirt and throw her against a
                  wall. [Mother] rationalized [Father’s] abuse, saying that
                  he hits her because she doesn’t give him enough breaks
                  with the kids and he takes his frustration out on her.
                  [TPR order of 8-8-2018 in Cause Nos. 84C01-1710-JT-
                  1442 through 1447].


                  12. [sic] Although service providers pushed [Father] to
                  obtain a driver’s license so that he could help [Mother]
                  transport the children to their many doctor and therapy
                  appointments, he has still never obtained a driver’s license.
                  His intellectual functioning is in the low-average range.
                  Although he would feed the children and change their
                  diapers during supervised visits, he rarely displayed
                  affection toward the children.




4
 It seems there was a numbering error within these findings, as there exists a Finding 11 and 12 in the midst
of lettered findings.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020                  Page 28 of 35
                 [TPR order of 8-8-2018 in Cause Nos. 84C01-1710-JT-
                 1442 through 1447].


                 i. Eighteen-year-old [As.F.] credibly testified to daily
                 abuse of the children by her stepfather [Father]. She also
                 frequently saw him abuse her mother. When the children
                 were in the care of [Father], they would sometimes miss
                 meals and she generally felt unsafe. She strongly believes
                 that parental rights should be terminated.
                 [TPR order of 8-8-2018 in Cause Nos. 84C01-1710-JT-
                 1442 through 1447].


                 j. As a consequence of their educational and medical
                 needs, all of the children at issue require more care than
                 typical children, but due to parents’ limitations and the
                 sheer number of children involved, as well as
                 transportation issues, the parents simply cannot meet those
                 needs for the children. During a trial home visits [of the
                 older children], regression in a number of areas was noted
                 for the children, after progress had been made in foster
                 care. The children gradually became more out-of-control.
                 [A service provider] had to frequently prompt [Father] to
                 intervene in the children’s fighting. During one supervised
                 visit, some of the children ran outside in the parking lot in
                 the rain. At the present time, [Mother] and [Father] are
                 still just receiving visits of one hour, once a week. When
                 the visits have been extended beyond that, the parents
                 became overwhelmed. The pattern of progress upon their
                 subsequent removal to the present time has been clearly
                 established, similarly to that which occurred from initial
                 removal to the failed trial home visit.
                 [TPR order of 8-8-2018 in Cause Nos. 84C01-1710-JT-
                 1442 through 1447].


                 k. After extensive services for nearly three years, the in-
                 home caseworker from Raintree Consulting, who worked
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 29 of 35
                        on parenting, tutoring, supervised visitation, home
                        organization and linked the family to resources, felt that
                        no progress had been made with [Mother] and [Father].
                        She testified that the children made progress following
                        removal on their ability to speak, using the bathroom, etc.
                        [TPR order of 8-8-2018 in Cause Nos. 84C01-1710-JT-
                        1442 through 1447].


       (Appellants’ Joint App. Vol. II at 65-70) (footnote added). Parents argue the

       trial court abused its discretion when it took judicial notice of the findings from

       the orders in the termination cases involving Older Siblings.


[33]   In support of their individual arguments, Mother and Father both cite cases that

       were decided prior to the 2010 amendment to Indiana Evidence Rule 201. See

       Brown v. Jones, 804 N.E.2d 1197, 1202 (Ind. Ct. App. 2004), trans. denied,

       superseded by statute as noted in Matter of D.P., 72 N.E.3d 973, 983 n.3 (Ind. Ct.

       App. 2017) (holding court could not take judicial notice of its order dissolving

       the relevant corporation, as it included finding regarding alleged conversion);

       see also Patterson v. State, 659 N.E.2d 220, 223 (Ind. Ct. App. 1995) (trial court

       could not take judicial notice of statements of a doctor who treated Patterson

       filed in an underlying criminal case to determine Patterson’s mental condition).


[34]   In Matter of D.P., our court examined the amended version of Indiana Evidence

       Rule 201. 72 N.E.3d 976, 982 (Ind. Ct. App. 2017). In that case, DCS alleged

       D.P. was a CHINS based, in part, on D.P.’s father’s alleged substance abuse.

       D.P.’s father did not attend the CHINS fact finding hearing because allegedly

       he was incarcerated. During that hearing, DCS sought admission of evidence


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 30 of 35
       of the father’s drug use, but the trial court sustained proper objections to their

       admission. Id.


[35]   In its order adjudicating D.P. as a CHINS, the trial court stated it was taking

       judicial notice of preliminary “reports and other filings during the course of the

       proceedings” and some of those reports “referenced Father’s drug use.” Id.

       Absent other evidence to support the trial court’s finding that D.P.’s father

       abused illegal substances, we concluded


               it would stretch the concept of judicial notice too far to allow the
               contents of the previous filings in this case to be accepted as
               substantive evidence. . . . [I]f a trial court hearing a CHINS
               matter could simply rely upon the facts alleged in such
               preliminary filings, it would seem to obviate the need for a fact-
               finding hearing.
Id. at 982-3.


[36]   Here, however, the trial court took judicial notice of the entire record in the

       prior CHINS and termination proceedings, but only used the findings in the

       trial court’s own termination order to support its termination of Parents’

       parental rights to Children. The trial court’s own order is a not pleading or

       filing, but a final judgment set forth by the trial court to address all issues before

       it. Thus, our court’s holding in Matter of D.P. is distinguishable because the

       documents judicially noticed in that case were preliminary reports by a party to

       the litigation.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 31 of 35
[37]   Under Indiana Evidence Rule 201(b)(5), the trial court may judicially notice

       “records of the court of this state.” Judicial notice “‘encompasses facts

       ascertainable from sources that cannot reasonably be questioned, and

       presumably court records are such sources,’ in the absence of evidence tending

       to rebut that presumption.” Horton, 51 N.E.3d at 1161 (quoting Brown, 804
N.E.2d at 1202). Here, the court took judicial notice of its own previous orders

       after those orders had been affirmed on appeal by this court. See B.F., 18A-JT-

       1967, slip op. at *6 (affirming involuntary termination of Parents’ parental

       rights to Older Siblings; holding the trial court’s findings supported its

       conclusions that there was a reasonable probability that the conditions that

       resulted in Older Siblings’ removal would not be remedied and termination was

       in Older Siblings’ best interests). Based thereon, we conclude the findings

       included in the order “cannot be reasonably questioned.” 5




       5
         Parents also argue their due process rights were violated because the trial court relied primarily on findings
       from Older Siblings’ termination cases, and thus the court subjected them to an irrebuttable presumption of
       parental unfitness. We disagree. The termination order was eleven pages long, with approximately four
       pages of history, which included findings from the Older Siblings’ termination order. As we have concluded
       the trial court was permitted to take judicial notice of the facts in those orders, and the findings show a
       habitual pattern of conduct by Parents, which the trial court supplemented with multiple pages of findings
       regarding the events leading up to the current termination and Parents’ lack of participation in services, we
       reject Parents’ argument. See Bester v. Lake Cty. Ofc. of Family and Children, 839 N.E.2d 143, 152 (Ind. 2005)
       (trial court “must evaluate parent’s habitual patterns of conduct to determine the probability of future neglect
       or deprivation of the child”); see also Matter of Eq.W., 124 N.E.3d 1201, 1210-11 (Ind. 2019) (evidence of
       parents’ prior experiences with DCS, including CHINS adjudications, is relevant “to all potential future
       CHINS proceedings involving the parents and children”).

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020                     Page 32 of 35
                       c. Report from Prior Court-Appointed State Advocate

[38]   In its order, the trial court also referenced a report made as part of a previous

       CHINS case involving M.F. by a prior Court-Appointed Special Advocate

       (CASA) which was judicially noticed by the trial court at the State’s request.

       The trial court’s finding stated:


               5. Although the instant termination proceedings with respect to
                  [M.F.] have arisen from a CHINS case with the Cause
                  No.84C01-1705-JC-690 [sic], [M.F.] was previously the
                  subject of a CHINS action under Cause NO. 84C01-1609-JC-
                  104. The CASA wrote the following in a report filed in that
                  case on February 20, 2018:


                        We encourage the court to follow the permanency plan
                        DCS has in place for [Older Siblings] ([termination of
                        parental rights] and adoption). The environment being
                        created by both parents is volatile at this present time.
                        [T]hey continue to make very bad decisions regarding the
                        ability to provide any kind of safe and nurturing
                        environment. Neither parent has completed their
                        psychological evaluation as requested by DCS. [Mother]
                        continues to make poor choices that will affect the children
                        if the children were ever allowed to return home. We have
                        observed several family visitations and read reports
                        following other visitations we did not attend. These visits
                        are chaotic and sometimes disruptive to the children’s
                        daily routines. What the children do on a day-to-day basis
                        oftentimes needs to be changed to accommodate the
                        parents’ schedules. Neither parent has complied with
                        DCS’s request for psychological evaluations and based
                        upon social media, [Mother] has absolutely no respect for
                        this court system or the process to comply in order to ever
                        have any hope of reconciliation with her children. Foster
                        care is the most nurturing and loving environment for all
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 33 of 35
                        these children. Going forward, we encourage Termination
                        of Parental Rights and Adoption for all the children
                        (exception – A.F. [Mother’s older child] who is going into
                        collaborative care).


       (Appellants’ Joint App. Vol. II at 70) (emphasis in original omitted). Parents

       do not challenge the trial court’s judicial notice of the existence of the CASA

       report from M.F.’s earlier CHINS case; instead they challenge the trial court’s

       use of the contents of the CASA’s report in the order terminating Parents’

       parental rights to Children.


[39]   The trial court here did not use the CASA’s statement as a substantial part of

       the evidence to support its decision, as the trial court did in Matter of D.P., 72
N.E.3d at 983. Thus, as we have affirmed the trial court’s other findings and

       conclusions, we conclude the trial court did not err when it took judicial notice

       of the statements within the CASA’s report because there existed substantial

       independent evidence to support the trial court’s decision to involuntarily

       terminate Parents’ parental rights to Children.



                                               Conclusion
[40]   DCS presented sufficient evidence to support challenged Finding 2(f)(9). The

       parties agreed a portion of Finding 2(f)(6) was not supported by the evidence

       and we concluded it was inappropriate for the trial court to, in Findings 2(f)(1)

       and 2(f)(21), cite the amount of money DCS had expended on services for

       reunification of this family over the years. However, the erroneous portions of


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 34 of 35
       Findings 2(f)(6), 2(f)(1), and 2(f)(21) are superfluous and not a basis for reversal.

       Further, the trial court’s unchallenged findings support its conclusion that the

       conditions under which Children were removed from Parents’ care would not

       be remedied and that termination of Father’s parental rights were in Children’s

       best interests. Finally, the trial court did not violate Parents’ due process rights

       when it took judicial notice of its own records and included portions of those

       records in the findings of the termination order before us now. Accordingly, we

       affirm.


[41]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1931 | March 31, 2020   Page 35 of 35